Title: Thomas Jefferson to John Armstrong, 17 January 1818
From: Jefferson, Thomas
To: Armstrong, John


                    
                        Dear Sir
                        Monticello
Jan. 17. 18.
                    
                    Your favor of the 4th was recieved on the 14th. Genl Kosciuzko, on leaving the US. in 1798. left in my hands an autograph will disposing of his property in the US. to a charitable purpose; of which will he made me executor. his residence under one government, his property in another, and his executor in a third induced me to write to the Secretary of the treasury & the Attorney Genl of the US. to know where the probat of the will should be to authorise their placing the money in the public funds under it’s direction. I expect their answer, but am not decided to undertake the trust. it’s execution will call for a great many minute and continued attentions, and many more years to compleat than I have to live. however, in whatever hands the administration may be, I presume the claim of your son will meet with no difficulty or delay, the money being ready whenever an authority shall be compleat for recieving and paying it; and of this as soon as determined, I will advise you being happy in every occasion of assuring you of my continued affection and respect.
                    Th: Jefferson
                